           Case 5:20-cv-05799-LHK Document 290-1 Filed 10/02/20 Page 1 of 23




     JEFFREY BOSSERT CLARK
 1
     Acting Assistant Attorney General
 2   ALEXANDER K. HAAS
     Branch Director
 3   DIANE KELLEHER
     BRAD P. ROSENBERG
 4
     Assistant Branch Directors
 5   M. ANDREW ZEE
     ALEXANDER V. SVERDLOV
 6   Trial Attorneys
 7   U.S. Department of Justice
     Civil Division - Federal Programs Branch
 8   1100 L Street, NW
     Washington, D.C. 20005
 9   Telephone: (202) 305-0550
10
     Attorneys for Defendants
11

12

13                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                 SAN JOSE DIVISION
15

16    NATIONAL URBAN LEAGUE, et al.,                Case No. 5:20-cv-05799-LHK

17                   Plaintiff,                     DECLARATION OF
                                                    JAMES T. CHRISTY
18
              v.
19
      WILBUR L. ROSS, JR., et al.,
20
                     Defendants.
21

22

23

24

25

26

27

28

     DECLARATION OF JAMES T. CHRISTY
     Case No. 5:20-cv-05799-LHK

                                                0
               Case 5:20-cv-05799-LHK Document 290-1 Filed 10/02/20 Page 2 of 23




 1         I, James T. Christy, make the following Declaration pursuant to 28 U.S.C. § 1746, and state
 2   that under penalty of perjury the following is true and correct to the best of my knowledge and
 3   belief:
 4         1. This is my tenth declaration in this lawsuit. I am making this declaration in response to
 5              Court Order ECF 288.
 6         2. On Friday, October 2, 2020, at 3:30pm Eastern time, Dale Kelly, Chief of Field
 7              Division, issued a Memorandum to All Staff in the Field Division via e-mail, which
 8              includes all staff in all Regional Offices. That memorandum states: “As a result of
 9              court orders, the October 5, 2020 target date is not operative, and data collection
10              operations will continue through October 31, 2020. Employees should continue to
11              work diligently and enumerate as many people as possible. Contact your supervisor
12              with any questions. See attached for a copy of the Court’s orders.” Attached to the
13              Memorandum were copies of ECF 208 and ECF 288. A copy of the Memorandum is
14              included as Exhibit 1 to this declaration.
15         3. On Friday, October 2, I instructed staff to send a text message to all Decennial field
16              staff (Enumerators and CFSs). This text message began to be transmitted to devices
17              starting at 3:52pm Eastern time on October 2, 2020. That text message states: “As a
18              result of court orders, the October 5, 2020 target date is not operative, and data
19              collection operations will continue through October 31, 2020. Employees should
20              continue to work diligently and enumerate as many people as possible. Contact your
21              supervisor with any questions. For a copy of the court orders, check the Content
22              Locker.” Court orders ECF 208 and ECF 288 were placed in the Content Locker, a
23              shared folder which can be accessed by Decennial field staff on their government-
24              provided device. Images showing the text message and the Court Orders on a Census-
25              provided enumerator iPhone are included as Exhibit 2 to this declaration. The same
26              text message will be transmitted again at 12:00am on October 3, 2020.
27

28
            Case 5:20-cv-05799-LHK Document 290-1 Filed 10/02/20 Page 3 of 23




 1        4. To ensure delivery to all Census staff, the Regional Directors forwarded Division Chief
 2            Kelly’s email to their staff as well. Copies of those emails from each of the six
 3            Regional Directors are included as Exhibit 3 to this declaration
 4

 5   I have read the foregoing and it is all true and correct.
 6   DATED this _2nd_ day of October, 2020
 7
       James Christy         Digitally signed by James Christy
                             Date: 2020.10.02 18:10:33 -04'00'
 8   ____________________________________
 9   James T. Christy
10   Assistant Director for Field Operations
11   United States Bureau of the Census
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case 5:20-cv-05799-LHK Document 290-1 Filed 10/02/20 Page 4 of 23




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13                            Exhibit 1
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case 5:20-cv-05799-LHK Document 290-1 Filed 10/02/20 Page 5 of 23




             PII
        Case 5:20-cv-05799-LHK Document 290-1 Filed 10/02/20 Page 6 of 23




October 2, 2020



MEMORANDUM FOR         All Decennial Staff



From:                  Dale Kelly

                       Chief, Field Division



Subject:               Update to 2020 Census Schedule



As a result of court orders, the October 5, 2020 target date is not operative, and data collection
operations will continue through October 31, 2020. Employees should continue to work diligently and
enumerate as many people as possible. Contact your supervisor with any questions. See attached for a
copy of the Court’s orders.
     Case 5:20-cv-05799-LHK Document 290-1 Filed 10/02/20 Page 7 of 23




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13                            Exhibit 2
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case 5:20-cv-05799-LHK Document 290-1 Filed 10/02/20 Page 8 of 23
Case 5:20-cv-05799-LHK Document 290-1 Filed 10/02/20 Page 9 of 23
Case 5:20-cv-05799-LHK Document 290-1 Filed 10/02/20 Page 10 of 23
Case 5:20-cv-05799-LHK Document 290-1 Filed 10/02/20 Page 11 of 23
     Case 5:20-cv-05799-LHK Document 290-1 Filed 10/02/20 Page 12 of 23




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13                            Exhibit 3
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 Case 5:20-cv-05799-LHK Document 290-1 Filed 10/02/20 Page 13 of 23




                          PII
PII




                   PII
Case 5:20-cv-05799-LHK Document 290-1 Filed 10/02/20 Page 14 of 23




             PII




                   PII
Case 5:20-cv-05799-LHK Document 290-1 Filed 10/02/20 Page 15 of 23
10/2/2020            Case 5:20-cv-05799-LHK Mail - Cathy Lynn 290-1
                                             Document         Lacy (CENSUS/DN FED) - Outlook Page 16 of 23
                                                                       Filed 10/02/20

       Fw: IMPORTANT INFORMATION RELATED TO CENSUS BUREAU'S COMPLIANCE WITH
       FEDERAL COURT ORDERS
       Cathy Lynn Lacy (CENSUS/DN FED) <cathy.lynn.lacy@2020census.gov>
       Fri 10/2/2020 2:14 PM
       Bcc: DARCC All ACO Staff List        PII         @2020census.gov>


            3 attachments (1 MB)
       288 - Order re Clarification and Compliance.pdf; 208 - ORDER GRANTING PRELIMINARY INJUNCTION (1).pdf; Oct 2 - Memo
       From Dale Kelly.pdf;




       Please see the a ached memo from Dale Kelly, Chief, Field Division.


       Cathy L. Lacy
       Regional Director
       Denver Regional Office and the Dallas Regional Census Center
       U.S. Census Bureau

       Office 720.962.3702
       Cell     PII
       Fax 303.969.6777
       Cathy.lynn.lacy@census.gov

       census.gov
       Connect with us on Social Media




       From: Dale C Kelly (CENSUS/FLD FED) <Dale.C.Kelly@census.gov>
       Sent: Friday, October 2, 2020 1:29 PM
       Subject: IMPORTANT INFORMATION RELATED TO CENSUS BUREAU'S COMPLIANCE WITH FEDERAL COURT ORDERS

       Guidance for Census Bureau Employees
       A federal district court for the Northern District of California issued a Clariﬁcaon of St ay and
       Preliminary Injuncon in the c ase of the Naonal Urban League v . Ross, No. 20-cv-05799.
       As a result of court orders, the October 5, 2020 target date is not operav e, and data collecon
       operaons will c onnue thr ough October 31, 2020. Employees should connue t o work diligently and
       enumerate as many people as possible. Contact your supervisor with any quesons. See a ached for a
       copy of the Court’s orders.


       DIST: FLD All Staﬀ List

       Dale Kelly, Chief
       Field Division
https://outlook.office365.com/mail/sentitems/id/AAMkAGUxYTMzNjg3LTg1MmQtNDBjMi1iMjYxLTU4ZDllYzNkYjQwYgBGAAAAAADG%2F8RFGI7EQ…   1/2
10/2/2020        Case 5:20-cv-05799-LHK Mail - Cathy Lynn 290-1
                                         Document         Lacy (CENSUS/DN FED) - Outlook Page 17 of 23
                                                                   Filed 10/02/20
       U.S. Census Bureau
       O: 301-763-6937 / M:    PII
       census.gov | @uscensusbureau
       Shape your future. START HERE > 2020census.gov




https://outlook.office365.com/mail/sentitems/id/AAMkAGUxYTMzNjg3LTg1MmQtNDBjMi1iMjYxLTU4ZDllYzNkYjQwYgBGAAAAAADG%2F8RFGI7EQ…   2/2
10/2/2020          Case 5:20-cv-05799-LHK Mail
                                          Document        290-1
                                               - James T Christy     Filed 10/02/20
                                                                 (CENSUS/LA FED) - Outlook Page 18 of 23



       Fw: IMPORTANT INFORMATION RELATED TO CENSUS BUREAU 'S COMPLIANCE WITH
       FEDERAL COURT ORDERS

      Julie A Lam (CENSUS/LA FED) <ju1ie.a.1am@2020census.gov>
       Fri 10/2/2020 4:03 PM
      To: Julie A Lam (CENSUS/LA FED) <ju1ie.a.1am@2020census.gov>
      Cc: James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>; Dale C Kelly (CENSUS/FLD FED)
       < Dale.C.Kelly@census.gov>


       @ 3 attachments (1   MB)
       288 - Order re Clarification and Compliance.pdf; 208 - ORDER GRANTING PRELIMINARY INJUNCTION (1).pdf; Oct 2 - Memo
       From Dale Kelly.pdf;


       Please see the attached memo from Dale Kelly, Chief, Field Division.

       Distribution list: LARCC ALL ACO STAFF LIST



      Julie A. Lam, Regional Director
       Los Angeles Region, U.S. Census Bureau
       Office 818.267 .1700 julie.a.lam@census.gov
       census.gov Connect with us on Social Media




       From: Julie A Lam (CENSUS/LA FED) <julie.a.lam@2020census.gov>
       Sent: Friday, October 2, 2020 12:34 PM
      To: Julie A Lam (CENSUS/LA FED) <julie.a.lam@2020census.gov>
       Cc: LARCC Area Managers List              PII            @2020census.gov>; LARCC ARCM List
       <     PII       @2020census.gov>; Dale C Kelly (CENSUS/FLO FED) <Dale.C.Kelly@census.gov>
       Subject: Fw: IMPORTANT INFORMATION RELATED TO CENSUS BUREAU'S COMPLIANCE WITH FEDERAL COURT
       ORDERS


       Please see the attached memo from Dale Kelly, Chief, Field Division.

       Distribution list: LARCC ACOM LIST, LARCC LCFM LIST, LARCC RT LIST, LARCC CFM LIST, LARCC DFQM/QA
       LIST, LARCC ALL Staff List

      Julie A. Lam, Regional Director
       Los Angeles Region, U.S. Census Bureau
       Office 818.267 .1700 julie.a.lam@census.gov
       census.gov Connect with us on Social Media




       From: Dale C Kelly (CENSUS/FLO FED) <Dale.C.Kelly@census.gov>
       Sent: Friday, October 2, 2020 12:12 PM

https://outlook.office365.com/mail/search/id/AQMkAGViM2U3OTM4LWViMzYtNDZkYy1hYjVjLWYyZTkwNzkxNzllYQBGAAADVQLY6diQhEaVeLODO...   1/2
10/2/2020        Case 5:20-cv-05799-LHK Mail
                                        Document        290-1
                                             - James T Christy     Filed 10/02/20
                                                               (CENSUS/LA FED) - Outlook Page 19 of 23

      To: James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>; Timothy P Olson (CENSUS/ADFO FED)
       <Timothy.P.Olson@census.gov>
       Subject: IMPORTANT INFORMATION RELATED TO CENSUS BUREAU'S COMPLIANCE WITH FEDERAL COURT ORDERS

       Guidance for Census Bureau EmP-loyees

       A federal district court for the Northern District of California issued a Clarification of Stay and
       Preliminary Injunction in the case of the National Urban League v. Ross, No. 20-cv-05799.

       As a result of court orders, the October 5, 2020 target date is not operative, and data collection
       operations will continue through October 31, 2020. Employees should continue to work diligently and
       enumerate as many people as possible. Contact your supervisor with any questions. See attached for a
       copy of the Court's orders.


       DIST: All Regional Directors, Deputy Regional Directors, Assistant Regional Directors, Assistant Regional
       Census Managers, Area Managers, Coordinators, Assistant Division Chiefs



       Dale Kelly, Chief
       Field Division
       U.S. Census Bureau
       0: 301-763-6937 / M:    PII
       census.gov I .@uscensusbureau
       Shape your future. START HERE > 2020census.gov




https://outlook.office365.com/mail/search/id/AQMkAGViM2U3OTM4LWViMzYtNDZkYy1hYjVjLWYyZTkwNzkxNzllYQBGAAADVQLY6diQhEaVeLODO...   2/2
            Case 5:20-cv-05799-LHK Document 290-1 Filed 10/02/20 Page 20 of 23

Fw: IMPORTANT INFORMATION RELATED TO CENSUS BUREAU'S COMPLIANCE WITH
FEDERAL COURT ORDERS
Jeff T Behler (CENSUS/NY FED) <jeff.t.behler@2020census.gov>
Fri 10/2/2020 4:02 PM
Bcc: NYRCC All Staff List <    PII      @2020census.gov>; NYRO All Staff List (CENSUS/ OTHER)
      PII       @census.gov>; NYRO All Field Staff      PII          @census.gov>; NYRCC All ACO Mgmt List
         PII            @2020census.gov>; NYRCC All ACO Staff List <      PII        @2020census.gov>


  3 attachments (1 MB)
288 - Order re Clarification and Compliance.pdf; 208 - ORDER GRANTING PRELIMINARY INJUNCTION (1).pdf; Oct 2 - Memo
From Dale Kelly.pdf;


To: NYRCC All Staﬀ List, NYRO All Staﬀ List, NYRO All Field Staﬀ, NYRCC All ACO Mgmt List, NYRCC All
ACO Staﬀ List

Please see the a ached memo from Dale Kelly, Chief, Field Division.

________________________
Jeﬀ T. Behler, Regional Director
New York Region
U.S. Census Bureau
O: 212-882-2101 | M:        PII
census.gov | @uscensusbureau
Shape your future. START HERE > 2020census.gov


From: Dale C Kelly (CENSUS/FLD FED) <Dale.C.Kelly@census.gov>
Sent: Friday, October 2, 2020 3:29 PM
Subject: IMPORTANT INFORMATION RELATED TO CENSUS BUREAU'S COMPLIANCE WITH FEDERAL COURT ORDERS

Guidance for Census Bureau Employees
A federal district court for the Northern District of California issued a Clariﬁcaon of St ay and
Preliminary Injuncon in the c ase of the Naonal Urban League v . Ross, No. 20-cv-05799.
As a result of court orders, the October 5, 2020 target date is not operav e, and data collecon
operaons will c onnue thr ough October 31, 2020. Employees should connue t o work diligently and
enumerate as many people as possible. Contact your supervisor with any quesons. See a ached for a
copy of the Court’s orders.


DIST: FLD All Staﬀ List

Dale Kelly, Chief
Field Division
U.S. Census Bureau
O: 301-763-6937 / M:    PII
census.gov | @uscensusbureau
Shape your future. START HERE > 2020census.gov
Case 5:20-cv-05799-LHK Document 290-1 Filed 10/02/20 Page 21 of 23
  Case 5:20-cv-05799-LHK Document 290-1 Filed 10/02/20 Page 22 of 23




                      PII
                        PII
PII




                PII
Case 5:20-cv-05799-LHK Document 290-1 Filed 10/02/20 Page 23 of 23
